                    Case 2:18-cv-01456-JCC Document 44 Filed 04/23/20 Page 1 of 5




 1   Christopher G. Varallo, WSBA No. 29410                                        Hon. John C. Coughenour
     Steven J. Dixson, WSBA No. 38101
 2   WITHERSPOON ∙ KELLEY
 3   422 W. Riverside Avenue, Suite 1100
     Spokane, WA 99201-0300
 4   Phone: (509) 624-5265
     Fax: (509) 458-2728
 5
     cgv@witherspoonkelley.com
 6   sjd@witherspoonkelley.com

 7   Taylor T. Haywood, Admitted Pro Hac Vice
 8   Akerman LLP
     1900 Sixteenth Street, Suite 1700
 9   Denver, CO 80202
     Phone: (303) 640-2531
10   Fax: (303) 260-7714
11   taylor.haywood@akerman.com

12   Attorneys for Defendants U.S. Bank National
     Association as Trustee for GSR Mortgage Loan
13
     Trust 2006-4F Mortgage Passthrough
14   Certificate Series 2006-4F; Nationstar
     Mortgage LLC, d/b/a "Mr. Cooper"
15   and Xome Inc.
16
17                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
18
19   GUIRGUIS, a.k.a. GEORGE,                        No. 2:18-cv-01456-JCC
     EL-SHAWARY, a Washington resident,
20                                                   MOTION TO EXTEND DISPOSITIVE
                             Plaintiff,              MOTIONS DEADLINE
21
              v.                                     NOTE ON MOTION CALENDAR:
22                                                   May 1, 2020
23   U.S. BANK NATIONAL ASSOCIATION as
     Trustee for GSR MORTGAGE LOAN
24
     TRUST 2006-4F MORTGAGE PASS-
25   THROUGH CERTIFICATE SERIES 2006-
     4F; NATIONSTAR MORTGAGE L.L.C.
26   d/b/a "MR. COOPER", a foreign company;
     XOME INC., a foreign company; and
27
     QUALITY LOAN SERVICE
28   CORPORATION OF WASHINGTON solely

     MOTION TO EXTEND DISPOSITIVE MOTIONS
     DEADLINE - 1
     Case No. 2:18-cv-01456-JCC                     422 W. Riverside Avenue, Suite 1100     Phone: 509.624.5265
     S2013174.DOC
                                                    Spokane, Washington 99201-0300          Fax: 509.458.2728
                    Case 2:18-cv-01456-JCC Document 44 Filed 04/23/20 Page 2 of 5




 1   as a nominal party and Trustee under
     RCW 61.24.130 et seq.,
 2
 3                           Defendants.

 4
              Defendants U.S. Bank, National Association, as Trustee for the GSR Mortgage Loan
 5
     Trust 2006-4F Mortgage Pass-Through Certificates Series 2006-4F, Nationstar Mortgage LLC
 6
 7   d/b/a Mr. Cooper and Xome, Inc. ("Moving Defendants") move to extend the dispositive

 8   motions deadline from April 23, 2020 to 90 days before the trial date, as follows:
 9
                                            I. INTRODUCTION
10
              Trial has been vacated pending further order of the Court due to the pandemic, under
11
12   General Order 07-20. Since Moving Defendants have a pending Motion for Judgment on the

13   Pleadings (ECF 36), and Plaintiff Guirguis a/k/a George El-Shawary has a pending Motion for
14   Leave to Amend (ECF 40), Moving Defendants respectfully request the Court continue the
15
     dispositive motions deadline to 90 days before the trial date, which date Moving Defendants
16
     understand will be re-set in a further order at a later date.
17
18                                            II. ARGUMENT

19            A scheduling order "may be modified only for good cause and with the judge's
20
     consent. Fed. R. Civ. P. 16(b) "primarily considers the diligence of the party seeking the
21
     extension." Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
22
     Although "prejudice to the party opposing the modification [of a scheduling order] might
23
24   supply additional reasons to deny a motion, the focus . . . is upon the moving party's reasons

25   for seeking modification." Id. The standard for good cause is not meant to require perfection
26
     of parties and counsel, but rather to prevent "[d]isregard of the order [that] would undermine
27
     the court's ability to control its docket, disrupt the agreed-upon course of litigation, and reward
28

     MOTION TO EXTEND DISPOSITIVE MOTIONS
     DEADLINE - 2
     Case No. 2:18-cv-01456-JCC                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S2013174.DOC
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
                    Case 2:18-cv-01456-JCC Document 44 Filed 04/23/20 Page 3 of 5




 1   the indolent and cavalier." Id. at 610.
 2            Good cause exists to extend the dispositive motions deadline to 90 days before trial.
 3
     First, Moving Defendants moved for judgment on the pleadings last November. (ECF 36.)
 4
     The motion has been fully briefed since December 13, 2019. (See ECF 38.) If the Court
 5
 6   grants this Motion (and denies leave to amend), the parties' summary judgment briefing will

 7   be streamlined and necessarily address fewer claims.
 8
              Second, Mr. El-Shawary moved for leave to amend in February. (ECF 41.) The
 9
     Motion remains pending. If granted, a new defendant -- McCarthy & Holthus, LLP -- will be
10
     joined, likely resulting in a new discovery schedule, and Moving Defendants will be required
11
12   to answer and file dispositive motions related to the new complaint.

13            Third, a jury trial in this matter was set to begin on June 22, 2020 (ECF 32), but the
14
     trial has been continued pending further order of the Court due to the pandemic, under General
15
     Order No. 07-20. Extending the dispositive motions deadline will allow the Court additional
16
17   time to rule on the pending motions, and allow the parties to defer litigation costs until it is

18   clear what claims will proceed.
19            And fourth, the extension will not prejudice Mr. El-Shawary in any way. As set forth
20
     supra, the trial has been continued and a new date has not been set. And, Mr. El-Shawary and
21
     Moving Defendants have been involved in ongoing settlement discussions both related to this
22
23   case and related to an ongoing mediation under the Washington Foreclosure Fairness Act. The

24   requested extension will allow the parties additional time to attempt to consummate a
25   settlement before incurring dispositive-motion-related costs.
26
              Undersigned counsel certifies that he emailed opposing counsel prior to filing this
27
     Motion requesting that he stipulate to this Motion, but counsel has not agreed to stipulate.
28

     MOTION TO EXTEND DISPOSITIVE MOTIONS
     DEADLINE - 3
     Case No. 2:18-cv-01456-JCC                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S2013174.DOC
                                                        Spokane, Washington 99201-0300        Fax: 509.458.2728
                    Case 2:18-cv-01456-JCC Document 44 Filed 04/23/20 Page 4 of 5




 1                                       III.    CONCLUSION
 2             For the foregoing reasons, moving defendants respectfully request the Court extend
 3
     the dispositive motions deadline to 90 days before the trial date, which Moving Defendants
 4
     understand will be re-set by further order of the Court.
 5
 6            DATED this 23rd day of April, 2020.

 7
                                                    WITHERSPOON  KELLEY
 8
 9                                                  By: s/ Christopher G. Varallo
                                                        Christopher G. Varallo, WSBA #29410
10                                                      Steven J. Dixson, WSBA #38101
                                                        cgv@witherspoonkelley.com
11
                                                        sjd@witherspoonkelley.com
12                                                      422 W. Riverside Avenue, Suite 1100
                                                        Spokane, WA 99201-0300
13                                                      Phone: (509) 624-5265
14                                                      Fax: (509) 458-2728

15
                                                    AKERMAN LLP
16
17                                                  By: s/ Taylor T. Haywood
                                                        Taylor T. Haywood (Admitted PHV)
18                                                      1900 Sixteenth Street, Suite 1700
                                                        Denver, Colorado 80202
19
                                                        Telephone: (303) 260-7712
20                                                      Fax: (303) 260-7714
                                                        Email: taylor.haywood@akerman.com
21
22                                                      Attorneys for Defendants U.S. Bank National
                                                        Association as Trustee for GSR Mortgage
23                                                      Loan Trust 2006-4F Mortgage Passthrough
                                                        Certificate Series 2006-4F; Nationstar
24                                                      Mortgage LLC, d/b/a "Mr. Cooper"
25                                                      and Xome Inc.

26
27
28

     MOTION TO EXTEND DISPOSITIVE MOTIONS
     DEADLINE - 4
     Case No. 2:18-cv-01456-JCC                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S2013174.DOC
                                                        Spokane, Washington 99201-0300        Fax: 509.458.2728
                    Case 2:18-cv-01456-JCC Document 44 Filed 04/23/20 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on the 23rd day of April, 2020,
 3
           1.      I caused to be electronically filed the foregoing MOTION TO EXTEND
 4   DISPOSITIVE MOTIONS DEADLINE with the Clerk of the Court using the CM/ECF System
     which will send notification of such filing to the following:
 5
 6                           Arthur E. Ortiz
                             arthur@aeolegal.com
 7
            2.     I hereby certify that I have caused to be mailed by United States Postal Service
 8
     the foregoing document to the following non-CM/ECF participants at the addresses listed
 9   below: None.

10          3.     I hereby certify that I have mailed by United States Postal Service the
     foregoing document to the following CM/ECF participants at the address listed below: None.
11
12           4.     I hereby certify that I have hand-delivered the foregoing document to
     the following participants at the addresses listed below: None.
13
14
                                                     s/ Christopher G. Varallo
15                                                   Christopher G. Varallo, WSBA No. 29410
16
17
18
19
20
21
22
23
24
25
26
27
28

     MOTION TO EXTEND DISPOSITIVE MOTIONS
     DEADLINE - 5
     Case No. 2:18-cv-01456-JCC                           422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
     S2013174.DOC
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
